        Case 1:20-cv-05935-LTS-JLC Document 19 Filed 12/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

 63 WEST 104TH STREET OWNER LLC,
 et al.,

                 Plaintiffs,                                          No. 20 Civ. 5935 (LTS) (JLC)

        -v-

 JAMES RIVER INSURANCE                                                ORDER
 COMPANY,

                 Defendant.

-------------------------------------------------------x



                This matter having been commenced by the filing of a complaint on July 30,
2020, and the defendant having failed to interpose a timely answer to the complaint or otherwise
move in this proceeding, and the plaintiffs having sought permission to move for a default
judgment, and the Court having determined that an investigation of the factual basis of the
allegations of the complaint herein pursuant to Fed. R. Civ. P. 55(b)(2) is appropriate, it is
hereby

                 ORDERED, that the plaintiffs may make a motion for a default judgment; and it
is further

               ORDERED, that the plaintiffs’ motion must be accompanied by evidence, in
admissible form, of such facts as they would have proffered to meet their burden of proof on its
direct case had a trial been held in this action; and it is further

              ORDERED, that such motion for default judgment must be served on the
defendant and must be accompanied by copies of the Clerk’s Certificate and of proof of service
of the summons and complaint and the motion for default judgment as provided by the
undersigned’s Individual Practices Rules; and it is further

                ORDERED, that said motion shall be briefed in accordance with the schedule set
forth in Local Civil Rule 6.1 and will be taken on submission unless otherwise directed by the
Court; and it is further



63 WEST 104TH - DEF PROVE ORD.DOCX                         VERSION DECEMBER 14, 2020                 1
       Case 1:20-cv-05935-LTS-JLC Document 19 Filed 12/14/20 Page 2 of 2




               ORDERED, that plaintiffs must serve a copy of this Order on defendant and file
proof of such service within fourteen (14) days from the date hereof.



Dated: New York, New York
       December 14, 2020



                                                         /s/ Laura Taylor Swain
                                                         LAURA TAYLOR SWAIN
                                                         United States District Judge




              63 WEST 104TH - DEF PROVE ORD.DOCX              VERSION DECEMBER 14, 2020         2
